Title: To Thomas Jefferson from Pierrard, 3 August 1785
From: Pierrard, M.
To: Jefferson, Thomas



Monsieur
Fénétrange, en Lorraine allemande, le 3e. août 1785.

Il y a déja plus d’une an, que j’ai eû l’honneur d’écrire à M. franklin, prédécesseur de Votre Excellence, pour avoir des nouvelles de l’existence des Nommés Jean philippe et Laurent Pierson; Anne Marie, Marguerite, et Sara Pierson, leurs Soeurs; originaires de ce pays-ci, et établis depuis longtemps dans la province de Pensylvanie. Les deux premiers s’étoient fixés à Nockomixon dans le Comté de Bucks: Marguerite Pierson avoit épousé un Nommé Jean Schmitt; et Sara Pierson Dietrich Welcker; qui résidoient à Schippach, et Parkyoeman [Perkiomen], dans le Comté de philadelphie. Il y a ici un procès, pour la decision duquel il seroit très  intéressant d’être légalement informé Si ces personnes Sont encore actuellement en vie, ou S’ils ont laissé des Enfants ou petits Enfants, qui les représentent: ne sachant mieux m’adresser qu’à Votre Excellence pour acquérir les Eclaircissements, dont on a besoin, je prens la liberté Monsieur, de Vous Supplier de vouloir bien contribuer à me les procurer, en écrivant à ce Sujet dans le pays. Je prie aussi Votre Excellence de m’honorer d’une réponse, pour me faire Savoir si Elle aura la bonté de S’intéresser à ce que je lui demande; et pour quel temps à peu près je pourrai recevoir les instructions désirées.
J’ai l’honneur d’être avec la considération la plus distinguée, Monsieur, Votre très humble et très obèssant serviteur,

Pierrard avocat en parlement

